NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          CYNTHIA MAUREEN JOHNSON,
                   Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2013-3064
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC0831E120305-I-1.
                ______________________

             Decided: September 16, 2013
               ______________________

    CYNTHIA MAUREEN JOHNSON, of Woodbridge, Virginia,
pro se.

     GREGG PARIS YATES, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
REGINALD T. BLADES, JR., Assistant Director.
                 ______________________
2                                          JOHNSON   v. OPM




    Before RADER, Chief Judge, DYK, and TARANTO, Circuit
                          Judges.
PER CURIAM.
     Cynthia Johnson appeals from a decision of the Merit
Systems Protection Board that affirmed the Office of
Personnel Management’s denial of her claim for a disabil-
ity-retirement annuity. We affirm.
                       BACKGROUND
    Ms. Johnson worked for many years at the Depart-
ment of Defense. At some point she took a disability
retirement. Apparently, she recovered sufficiently to
return to work, and in 2006, she took a job with the
Department of the Navy. She remained in that position
until 2011, when the agency rescinded her security clear-
ance and, as a result, suspended her employment. The
agency formally removed her from employment in August
2012.
    On August 23, 2011, soon after her indefinite suspen-
sion, Ms. Johnson applied for authorization to retire
based on disability, citing sciatic nerve and back condi-
tions. OPM denied her application in November 2011.
After considering her medical information as well as
statements from her supervisor and her agency human
resources officer, OPM found that she did not meet the
eligibility criteria for disability retirement because, for
example, she had not established that her conditions
made her wholly unable to work, even if the agency made
reasonable accommodations for her conditions.          Ms.
Johnson requested reconsideration, but OPM concluded
that its initial denial was correct.
    Ms. Johnson appealed to the MSPB. She pointed out
that she had previously been awarded disability retire-
ment and stated that she had reinjured herself. In May
2012, an administrative judge affirmed OPM’s decision
JOHNSON   v. OPM                                         3



disallowing her application. The judge concluded that
there was “not enough evidence that [Ms. Johnson] suffers
from medical conditions that would disable her and limit
her ability to work” and that she had “consistently proven
to be a hard worker who excels in her position” despite
any pain that she was experiencing.
    Through counsel, Ms. Johnson filed a petition for re-
view to the full Board, asking it to consider recently
obtained MRI results and her doctor’s interpretation of
those results. The Board denied her petition in January
2013. The Board found “no basis to disturb” the adminis-
trative judge’s findings and conclusions because Ms.
Johnson had not challenged them. As for the newly
submitted medical records, the Board held that, even if
the documents were “new” evidence—i.e., evidence that,
despite diligence in seeking it, was unavailable before the
administrative record was closed—those medical records
did not warrant a different outcome. Ms. Johnson ap-
peals.
                       DISCUSSION
     When an employee seeks disability-retirement bene-
fits under the Civil Service Retirement System, the gov-
erning statute gives OPM the responsibility to “determine
questions of disability,” and with limited exceptions that
include administrative review in the MSPB, the OPM
decision on the question is “final and conclusive and . . .
not subject to review.” 5 U.S.C. § 8347(c). The Supreme
Court has interpreted that statutory provision to mean
that “the factual underpinnings of § 8347 disability de-
terminations may not be judicially reviewed,” but that
“review is available to determine whether there has been
a substantial departure from important procedural rights,
a misconstruction of the governing legislation, or some
like error going to the heart of the administrative deter-
mination.” Lindahl v. Office of Pers. Mgmt., 470 U.S. 768,
791 (1985) (citation and internal quotation marks omit-
4                                            JOHNSON   v. OPM



ted). In other words, this court “cannot review issues
related to evidentiary sufficiency or to minor legal errors,”
but “we can review claims of serious legal error in the
course of the proceedings.” Reilly v. Office of Pers. Mgmt.,
571 F.3d 1372, 1377-78 (Fed. Cir. 2009); see also
Vanieken-Ryals v. Office of Pers. Mgmt., 508 F.3d 1034,
1038 (Fed. Cir. 2007).
     Ms. Johnson alleges no serious legal error in the pro-
ceedings on her claim. Although she contends that the
Board applied the wrong law, she provides no explanation
or reasoning to support that assertion. She states that
she had disability-retirement status previously, that OPM
knew about her prior status when the Navy hired her in
2006, and that she again needs the income from a disabil-
ity-retirement annuity. Nothing in those contentions
identifies or implies any fundamental legal error that we
could review. Moreover, the record on its face indicates
that both OPM and the MSPB considered all of the evi-
dence presented under well-settled legal principles for
determining whether an individual is entitled to a disabil-
ity-retirement annuity. OPM and the MSPB concluded
that Ms. Johnson had not made out a valid claim. We
have no basis for reversing the Board.
    No costs.
                       AFFIRMED